

116 HR 1643 IH: PrEP Assistance Program Act
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1643IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mrs. Watson Coleman (for herself, Ms. Roybal-Allard, Mr. Sean Patrick Maloney of New York, Ms. Clarke of New York, Ms. Norton, Mr. Nadler, Ms. Jackson Lee, Mr. David Scott of Georgia, Mr. Hastings, Mr. Brown of Maryland, Ms. Wasserman Schultz, Mr. Engel, Mr. Serrano, Mr. Rush, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a grant program that provides grants to States, Territories of the United States, and
			 Indian tribes for pre-exposure prophylaxis (PrEP) programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the PrEP Assistance Program Act. 2.Pre-exposure prophylaxis program grant (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (in this Act referred to as the Secretary) shall establish a program that provides grants to States, Territories of the United States, and Indian tribes for the establishment and support of pre-exposure prophylaxis (in this Act referred to as PrEP) programs.
 (b)ApplicationsTo be eligible to receive a grant under subsection (a), a State, Territory of the United States, or Indian tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a description of how any funds awarded will be used.
 (c)AmountAny grant provided to a State, Territory of the United States, or Indian tribe under this section may not exceed $5,000,000.
 (d)Use of fundsAny State, Territory of the United States, or Indian tribe that is awarded funds under subsection (a) shall use such funds for eligible PrEP expenses.
			(e)Eligible PrEP expenses
 (1)In generalThe Secretary shall publish a list of expenses that qualify as eligible PrEP expenses. (2)InclusionsSuch list shall include—
 (A)clinic and laboratory fees; (B)PrEP medication;
 (C)sexually transmitted disease testing in accordance with guidelines issued by the Centers for Disease Control and Prevention;
 (D)treatment adherence counseling; (E)outreach activities directed toward high-risk populations that increase awareness about the existence of PrEP and provide education about access to and health care coverage of PrEP; and
 (F)outreach activities directed toward physicians that provide education about PrEP. (f)MatchingAny State, Territory of the United States, or Indian tribe that receives a grant under subsection (a) must contribute, to the programs established or supported by the grant, an amount equal to not less than 20 percent of the amount of the grant.
 (g)Report to CongressThe Secretary shall, in each of the first five years beginning one year after the date of the enactment of this Act, submit to Congress, and make public on the Internet website of the Department of Health and Human Services, a report on the impact of any grants provided to States, Territories of the United States, and Indian tribes for the establishment and support of pre-exposure prophylaxis programs under this Act.
 (h)Authorization of AppropriationsThere are authorized to be appropriated to carry out this Act $50,000,000 for each of the first five fiscal years beginning after the date of the enactment of this Act.
			